Citation Nr: 0500117	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-18 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001, 
for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to May 21, 2002, 
for the grant of service connection for bilateral hearing 
loss.  



WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1948 to August 1949.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Newark Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for tinnitus, rated 10 percent, effective May 21, 
2001; and granted service connection for bilateral hearing 
loss, rated noncompensable, effective May 21, 2002.  The 
veteran appeals for an earlier effective date for the grant 
of service connection for both disabilities.  In December 
2004, the veteran appeared before the undersigned at a Travel 
Board hearing at the RO.  In December 2004, the Board granted 
the veteran's motion (presented orally at the hearing) to 
advance his appeal on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran received what appears to be adequate "duty to 
assist" letters in July 2002, October 2003, and April 2004.  
Statements of the case (SOC) issued in May 2003 and June 2004 
provided him more specific details regarding the matters at 
hand.  

In testimony at the December 2004 hearing, the veteran 
indicated, in essence, that VA clinic records would reflect 
an earlier claim.  Such VA clinic records have not been 
associated with the claims file.  As they are constructively 
of record, they must be secured.  

Furthermore, the rating decision which assigned a date in May 
2001 (one year prior to VA receipt of the claim in the 
veteran's claims file) for the grant of compensation for 
tinnitus explained that the effective date was based on 
"liberalizing legislation".  The "liberalizing 
legislation" has not been identified in any communication to 
the veteran identified in his claims file.  This is a notice 
deficiency which must be corrected.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of any 
records of VA treatment the veteran 
received for hearing loss or tinnitus (in 
particular, medical records from the VA 
Outpatient Clinic in Trenton, New Jersey, 
including those of Dr. Mehmet Vasamatuur) 
that are not already associated with the 
claims file.  

2.  The RO should then review the matters 
on appeal.  If either remains denied, the 
RO should issue an appropriate 
supplemental SOC (that specifically 
identifies the statute, regulation, 
"liberalizing legislation" that was the 
basis for the May 21, 2001 effective date 
assigned for the grant of compensation 
for tinnitus).  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




